Case 3:17-cv-02032-C-BN Document 23 Filed 10/09/20                      Page 1 of 1 PageID 1641



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

BOBBY JOE EVENS,                                    )
                                                    )
                        Petitioner,                 )
                                                    )
v.                                                  )
                                                    )
DIRECTOR, TDCJ-CID,                                 )
                                                    )
                        Respondent.                 )   Civil Action No. 3:17-CV-2032-C-BN

                                               ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that Petitioner’s application for a writ of

habeas corpus should be denied.1

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Petitioner’s application for a writ of habeas corpus is hereby DENIED.

        SO ORDERED this 9th day of October, 2020.




                                                SAM R. CUMMINGS
                                                SENIOR UNITED STATES DISTRICT JUDGE




        1
       Petitioner has failed to file objections to the Magistrate Judge’s Findings, Conclusions, and
Recommendation and the time to do so has now expired.
